Name: Commission Regulation (EEC) No 2513/88 of 10 August 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/12 Official' Journal of the European Communities 11 . 8 . 88 COMMISSION REGULATION (EEC) No 2513/88 of 10 August 1988 fixing the amount of the subsidy on oil seeds date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calcu ­ lated on the basis of an abatement of 4,502 ECU per 100 kilograms for colza and rape seed and on the basis of an abatement of 5,835 ECU per 100 kilograms for sunflower seed, HAS ADOPTED THIS REGULATION ¢ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2185/88 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2335/88 0, as last amended by Regulation (EEC) No 2461 /88 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2335/88 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has not to Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of aid for colza, rape and sunflower seed shall be confirmed or replaced with effect from 1 1 August 1988 to take account, where applicable, of the consequences of the application of the maximum guaranteed quantities system. Article 2 This Regulation shall enter into force on 11 August 1988 . StatesRe^ulatlon sha11 be binding in its entirety and directly applicable in all Member Done at Brussels, 10 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 197, 26. 7. 1988 , p . 1 . (3) OJ No L 164, 24. 6. 1985, p . 11 . (4) OJ No L 195, 23. 7. 1988, p. 1 . ¢ 0 OJ No L 167, 25. 7. 1972, p . 9 . 0 OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 203, 28 . 7. 1988, p. 15. (8) OJ No L 212, 5. 8 . 1988 , p . 45 . (') OJ No L 266, 28 . 9 . 1983, p. 1 . ( ,0) OJ No L 53, 1 . 3 . 1986, p . 47. (") OJ No L 183, 3 . 7. 1987, p . 18 . 11 . 8 . 88 Official Journal of the European Communities No L 220/ 13 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 8 (') 1st period 9 (') 2nd period ioo 3rd period 110 4th period 12 (') 5th period l (') 1 . Gross aids (ECU) : \  Spain 0,580 0,580 0,580 0,580 0,580 0,580  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 10,800 10,322 9,843 8,422 8,740 8,939 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany \ \ \ (DM) 26,03 24,91 23,79 20,47 21,22 22,03  Netherlands (Fl) 28,83 27,57 26,31 22,56 23,41 24,27  BLEU (Bfrs/Lfrs) 513,21 490,13 467,00 398,32 413,60 431,64  France (FF) 70,71 66,96 63,19 51,92 54,30 59,90  Denmark (Dkr) 89,88 85,61 81,34 68,59 71,37 76,09  Ireland ( £ Irl) 7,844 7,427 7,008 5,753 6,017 6,656  United Kingdom ( £) 5,153 4,804 4,455 3,363 3,572 4,292  Italy (Lit) 13 830 13 005 12 112 9 461 9 969 11 245  Greece (Dr) 590,98 494,71 378,53 60,80 108,12 29,92 (b) Seed harvested in Spain and IlllII||\ processed : I llIlllIII  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 89,44  in another Member State (Pta) 1 715,10 1 641,33 1 563,87 1 332,54 1 381,58 1 378,19 (c) Seed harvested in Portugal and \ IlI II processed : \ III III  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 2153,46 2 061,22 1 946,41 1 644,92 1 699,52 1 662,00 (') Subject to the reduction resulting from the maximum guaranteed quantities system. No L 220/14 Official Journal of the European Communities 11 . 8 . 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 8 (') 1st period 9 (') 2nd period 10 (') 3rd period ii o 4th period 12 (') 5th period i (') 3,080 2,500 13,300 3,080 2,500 12,822 3,080 2,500 12,343 3,080 2,500 10,922 3,080 2,500 11,240 3,080 2,500 11,439 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 31,94 35,45 633,38 89,40 111,77 9,923 6,793 17 823 962,98 30,82 34,19 610,30 85,65 107,50 9,505 6,445 16 998 866,71 29,69 32,93 587,17 81,88 103,22 9,086 6,096 16 104 750,53 26,37 29,18 518,48 70,61 90,48 7,831 5,004 13 454 432,80 27,13 30,02 533,76 72,98 93,26 8,095 5,212 13 962 480,12 27,93 30,89 552,35 78,86 98,20 8,765 5,980 15333 401,92 474,98 2 100,63 474,98 2 026,86 474,98 1 949,40 474,98 1 718,07 474,98 1 767,11 474,98 1 763,72  in Portugal (Esc)  in another Member State (Esc) 429,31 2 582,77 429,31 2 490,54 429,31 2 375,72 429,31 2 074,23 429,31 2 128,84 429,31 2 091,31 (') Subject to the reduction resulting from the maximum guaranteed quantities system. 11 . 8 . 88 Official Journal of the European Communities No L 220/ 15 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 8 (') 1st period 9 (') 2nd period io (') 3rd period 110 4th period 12 (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 5,170 0,000 15,496 5,170 0,000 15,016 5,170 0,000 14,616 5,170 0,000 14,674 5,170 0,000 14,891 2. Final aids : (a) Seed harvested and processed in (2) : \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 37,25 41,32 737,51 103,41 129,87 11,476 7,770 20 510 1 045,96 36,12 40,06 714,34 99,64 125,59 11,057 7,420 19 681 947,68 35,19 39,00 695,02 96,50 122,02 10,707 7,129 18 908 840,21 35,33 39,16 697,74 96,81 122,47 10,742 7,105 18 780 791,98 35,85 39,73 708,13 98,37 124,34 10,915 7,235 19 104 817,74 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 1 424,21 797,28 1 350,13 797,28 1 283,99 797,28 1 278,93 797,28 1 312,29 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 3 167,00 3 075,33 0,00 3 071,25 2 982,36 0,00 2 962,85 2 877,09 0,00 2 937,41 2 852,39 0,00 2 972,50 2 886,46 3. Compensatory aids :  in Spain (Pta) 1 368,01 1 293,93 1 218,42 1 213,36 1 246,72 4. Special aid :  in Portugal (Esc) 3 075,33 2 982,36 2 877,09 2 852,39 2 886,46 (') Subject to the reduction resulting from the maximum guaranteed quantities system. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0298070. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production . (value of 1 ECU) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,084370 2,080920 2,077560 2,074160 2,074160 2,063860 Fl 2,352650 2,349020 2,345290 2,341760 2,341760 2,330800 Bfrs/Lfrs 43,616800 43,615700 43,619900 43,621100 43,621100 43,625900 FF 7,028390 7,030930 7,032440 7,034840 7,034840 7,044260 Dkr 7,920760 7,930800 7,938650 7,945970 7,945970 7,970470 £lrl 0,775761 0,775865 0,775928 ' 0,776161 0,776161 ' 0,777496 £ 0,650604 0,652149 0,653587 0,654982 0,654982 0,659162 Lit 1 540,34 1 545,01 1 550,40 1 555,45 1 555,45 1 570,81 Dr 167,48900 168,61400 169,69500 171,14900 171,14900 175,07900 Esc 169,25200 170,15500 171,01800 171,85100 171,85100 174,19500 Pta 137,38200 137,81300 138,18300 138,54000 138,54000 139,56800